By the Court.
It cannot be held, as matter of law, that there was not sufficient evidence in this case to justify the verdict of the jury. While a single sale of intoxicating liquor might not be sufficient evidence to prove that the defendant kept a nuisance under the statute, yet the sale may be made under such circumstances as to indicate that it was made in the course *194of the defendant’s usual business. In this case, it was proved that the defendant kept an apothecary shop, and sold whiskey therein to one Delano; it was for the jury to say whether, from the circumstances of the sale, from the manner in which Delano and his companion called for the whiskey, and from the readiness with which the defendant supplied it, without any hesitation or question, it was fairly to be inferred that he was in the habit of selling intoxicating liquor in his shop.

Exceptions overruled.